Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed August 3, 2022, with respect to the rejection of claim 3 under  35 U.S.C. § 112(b) and the rejections of claims 1-9, 13-18, and 20 under 35 U.S.C. § 103 have been fully considered.  Examiner acknowledges amendments to claims 1, 3, 8, 11, 13, and 18 and cancellation of claims 7, 9-10, and 19.  Applicant’s arguments, see pages 11-14, with respect to the rejection of claim 20 have been fully considered and are persuasive.  The rejection of claim 20, Wang et al. in view of Kuo et al., under 35 U.S.C. § 103 has been withdrawn.  Upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. [US PG PUB 2019/0165026 A1] (hereinafter Kuo) and further in view of Royo Royo et al. [US 2014/0049783 A1] (hereinafter Royo Royo).

Regarding claim 1, Kuo teaches,
a semiconductor device (300, Fig. 3) comprising:
	a substrate (102, Fig. 3, Para. 18 and 35);
	a photon diode (photon diode 106, Fig. 3, Para. 18 and 31) formed in the substrate (102, Fig. 3);
	an isolation structure (130/136/304/306, Fig. 3, Para. 37) formed around a periphery of the photon diode (106, Fig. 3, Para. 18 and 31), wherein the isolation structure comprises a metal filler (136, Fig. 3, Para. 37) in a trench (130, Fig. 3, Para. 23);
	a plurality of light scattering structures (forming pyramidal structures, or other shapes using semiconductor fabrication techniques, 118/124, Para. 20) formed in the substrate over the photon diode (106, Fig. 3, Para. 18 and 31);
a passivation layer (304, Fig. 3 [see also Fig. 11], Para. 59) in the trench that is interposed between the metal filler (136) and the substrate (102, Fig. 3); and 
a buffer layer (306, Fig. 3 [see also Fig. 12], Para 60) in the trench that is interposed between the metal filler (136) and the passivation layer (304, Fig. 3).
Kuo does not specifically disclose,
that the photon photodiode 106 is a single-photon avalanche diode.
Referring to Royo Royo, Royo Royo teaches,
numerous well-known types of light sensors in the art to include a single-photon avalanche diode (Para. 35).
In view of such teachings by Kuo and Royo Royo, 
it would have been obvious to a person having ordinary skills in the art to have the device of Kuo using a single-photon avalanche diode based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (see MPEP § 2143.I.B and § 2144.07).

Regarding claim 3, Kuo teaches,
the semiconductor device defined in claim 2, wherein the substrate (102, Para. 18 and 35) has a thickness (Fig. 3), wherein the trench (130, Para. 23) has a depth (Fig. 3), and wherein the depth of the trench is less than the thickness of the substrate (Fig. 3).

Regarding claim 5, Kuo teaches,
the semiconductor device defined in claim 1, wherein the isolation structure (130/136/304/306, Fig. 3, Para. 37) comprises a backside deep trench isolation structure (wherein photons are incident upon the  image sensor element [106] and isolation structure containing substrate prior to the underlying wiring layer, Fig. 3).

Regarding claim 8, Kuo teaches,
the semiconductor device defined in claim 1, wherein the metal filler (136, Fig. 3) comprises tungsten (Para. 26).

Regarding claim 11, Kuo teaches,
the semiconductor device defined in claim 5, wherein each one of the plurality of light scattering structures (forming pyramidal structures, or other shapes using semiconductor fabrication techniques, 118/124, Para. 20) comprises a portion of the passivation layer (304, Fig. 3 [see also Fig. 11], Para. 59) formed in a respective trench (within 124, Fig. 3, Para. 35).

Regarding claim 12, Kuo teaches,
the semiconductor device defined in claim 11, wherein each one of the plurality of light scattering structures (118/124, Fig. 3, Para. 20) comprises a portion of the buffer layer (306, Fig. 3 [see also Fig. 12], Para 60) in its respective trench (within 124, Fig. 3, Para. 35).

Regarding claim 16, Kuo teaches,
the semiconductor device defined in claim 1, wherein the plurality of light scattering structures (forming pyramidal structures, or other shapes using semiconductor fabrication techniques, 118/124, Para. 20) has a non-uniform density over the single-photon avalanche diode (106, Figs. 2A-2B, Para. 28-30).

Claims 2, 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and further in view of Royo Royo and Chiang et al. [US PG PUB 2019/0131339 A1] (hereinafter Chiang).

Regarding claim 2, Kuo teaches,
the semiconductor device defined in claim 1, wherein the isolation structure (130/136/304/306, Fig. 3, Para. 37) comprises a deep trench isolation structure (130/136/304/306, Fig. 3, Para. 37).
Kuo does not specifically disclose, 
that the deep trench isolation is formed front-side.
However, it is noted that Kuo does mention,
that the back-side deep trench isolation structure may also be used with front side illumination image sensors (Para. 38) and additionally, in another embodiment, wherein shallow trench isolation structures (110, Fig. 4) may be formed on the front-side (102a) of the substrate (102, Fig. 4, Para. 42).
Referring to Royo Royo, Royo Royo teaches, 
the semiconductor device defined in claim 1, wherein the isolation structure (104/104c/106/108/130, Fig. 1A-1B, Para. 20) comprises a front side deep trench isolation structure (104, Fig. 1A-1B, Para. 20).
In view of such teachings by Kuo with Royo Royo and Chiang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a front-side deep trench isolation structure to increase absorption efficiency and selectivity (i.e. absorbing photons to reduce cross-talk or undesired photons reaching depletion regions of the photodiode structure and controlling wavelength ranges; see MPEP § 2144.07).

Regarding claim 4, Kuo teaches,
the semiconductor device defined in claim aim 2, wherein the substrate (102, Para. 18 and 35) has first and second opposing surfaces (Fig. 3) and the deep trench isolation structure (130/136/304/306, Fig. 3, Para. 37).
Kuo does not specifically disclose, 
that the deep trench isolation is formed in a front-side configuration, extending entirely through the substrate from the first surface to the second surface.
However, it is noted that Kuo discloses,
that the back-side deep trench isolation structure may also be used with front side illumination image sensors (Fig. 4, Para. 38).
Referring to Chiang, Chiang teaches, 
the semiconductor device defined in claim 2, wherein the substrate (102, Fig. 1B, Para. 20) has first and second opposing surfaces (boundary of 104c/106/102 and 102/109, respectively, Fig. 1B) and wherein the front side deep trench isolation (104, Fig. 1B, Para. 24) structure extends entirely through the substrate from the first surface to the second surface (Fig. 1B).
In view of such teachings by Kuo with Royo Royo and Chiang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize deep trench isolation structures extended throughout the entirety of the substrate to isolate separate photodiodes.  In addition, such trenches would also be known to be used to define an optical path to maximize light absorption of the target device (see MPEP § 2144.07).

Regarding claim 15, Kuo teaches,
the semiconductor device defined in claim 1, wherein each one of the plurality of light scattering structures (forming pyramidal structures, or other shapes using semiconductor fabrication techniques, 118/124, Para. 20) comprises a trench (124, Fig. 3, Para. 20).
Kuo does not specifically disclose, 
that material formed in the trench that has a lower refractive index than the substrate.
However, it is noted that Kuo discloses,
the significance of index of refraction of two different intervening layers and the relationship with cross-talk which would be known to one of ordinary skill in the art to apply (i.e. such as using Fresnel’s equation and material properties) such for the optimization of optical parameters of the device (Para. 14).
Referring to Chiang, Chiang teaches, 
the semiconductor device defined in claim 2, wherein the substrate (102, Fig. 1B, Para. 20) has first and second opposing surfaces (boundary of 104c/106/102 and 102/109, respectively, Fig. 1B) and wherein the front side deep trench isolation (104, Fig. 1B, Para. 24) structure extends entirely through the substrate from the first surface to the second surface (Fig. 1B).
In view of such teachings by Kuo with Royo Royo and Chiang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize deep trench isolation structures extended throughout the entirety of the substrate to isolate separate photodiodes.  In addition, such trenches would also be known to be used to define an optical path to maximize light absorption of the target device (see MPEP § 2144.07).

Regarding claim 17, Kuo teaches,
the semiconductor device defined in claim 1 (200, Fig. 2A), wherein the plurality of light scattering structures (230, Figs. 3-5, Para. 34) comprises a first light scattering structure having a first width and a second light scattering structure having a second width that is different than the first width (wherein light scattering microstructures 232 may be comprised of various lengths peaks, and angles, Figs. 3-5, Para . 34).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and further in view of Royo Royo and Webster [US PG PUB 2015/0340391 A1] (hereinafter Webster).

Regarding claim 6, Kuo teaches,
the semiconductor device defined in claim 5, wherein the substrate (102, Fig. 3, Para. 18 and 35) has first and second opposing surfaces (102a and 102b, respectively, Fig. 3, Para. 27).
Kuo does not specifically teach in the same embodiment, 
wherein the backside deep trench isolation structure extends entirely through the substrate from the first surface to the second surface.
However, Kuo does teach in another embodiment, 
the semiconductor device defined in claim 5, wherein the substrate (102, Fig. 4, Para. 39) has first and second opposing surfaces (102a and 102b, respectively, Fig. 4, Para. 39 and 42) and wherein the backside deep trench isolation structure (comprising 110/130/414/416, Fig. 4, Para. 38) extends entirely through the substrate (102) from the first surface (102a) to the second surface (102b, Fig. 4).
Referring to Webster, Webster analogously teaches, 
the semiconductor device defined in claim 5, wherein the substrate (218, Fig. 2, Para. 20) has first and second opposing surfaces (boundary of 218/232 and boundary of 218/240, respectively, Fig. 2) and wherein the backside deep trench isolation structure (228 [extending from the backside of 222 of semiconductor material 218 and photodiode 204], Fig. 2, Para. 21-22) extends entirely through the substrate from the first surface to the second surface (wherein the trench contacts each boundary, Fig. 2).
In view of such teachings by Kuo with Royo Royo and Webster, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the deep trench isolation structures extended throughout the entirety of the substrate to isolate separate photodiodes.  In addition, as also taught by Webster, such trenches would also be known to be used to define an optical path to maximize light absorption of the target device (see MPEP § 2144.07).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and further in view of Royo Royo and Hsieh	 [US PG PUB 2021/0082978 A1] (hereinafter Hsieh).

Regarding claim 13, Kuo teaches,
the semiconductor device defined in claim 1, wherein the substrate (102, Fig. 3, Para. 18 and 35) comprises first and second opposing sides (102a and 102b, respectively, Fig. 3, Para. 27), wherein the plurality of light scattering structures (118/124, Fig. 3, Para. 20) is formed in the second side (102b) of the substrate (102, Fig. 3).
Kuo does not specifically disclose,
wherein the semiconductor device further comprises a reflector adjacent to the second side of the substrate.
Referring to Hsieh, Hsieh teaches,
the semiconductor device defined in claim 1, wherein the substrate (10b/10/10a, Fig. 2, Para. 35) comprises first and second opposing sides (10b and 10a, respectively, Fig.2), wherein the plurality of light scattering structures (40, Fig. 2, Para. 48) is formed in the first side of the substrate (at 10b, Fig. 2), and wherein the semiconductor device further comprises a reflector (24 [wherein 24 reflects incident radiation for the absorption by photodiode 16], Fig. 2, Para. 39) adjacent to the second side of the substrate (at 10a, Fig. 2).
In view of such teachings by Kuo with Royo Royo and Hsieh, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an opposing side reflector to optimize optical parameters and performance of the photodiode via means to include but not limited increasing the path length of incident light and maximizing internal reflection to maximize absorption of light by the SPAD (see MPEP § 2144.07).

Regarding claim 14, Kuo teaches,
the semiconductor device defined in claim 13, and the photon diode (photon diode 106, Fig. 3, Para. 18 and 31).
Kuo does not specifically disclose,
wherein the single-photon avalanche diode has a first width and the reflector has a second width that is smaller than the first width.
Referring to Hsieh, Hsieh teaches,
the semiconductor device defined in claim 13, wherein the single- photon avalanche diode (16, Fig. 2, Para 48) has a first width and the reflector (24 [wherein 24 reflects incident radiation for the absorption by photodiode 16], Fig. 2, Para. 39) has a second width that is smaller than the first width (wherein the width of 24 [second width] is less than the width of 16 [first width], see annotated Fig. 2).

    PNG
    media_image1.png
    613
    413
    media_image1.png
    Greyscale

In view of such teachings by Kuo with Royo Royo and Hsieh, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try a reflector of a relative size and width to fit within the parameters of the photo diode detection area and structural space.  Furthermore, it would not have been inventive to utilize said optimum or workable ranges of relative widths through routine optimization or experimentation (see MPEP § 2144.05).

Allowable Subject Matter

Claims 18, 20, and 21 are allowable.

Claim 18 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“wherein the single-photon avalanche diode has a first portion having a third width and a second portion having a fourth width, wherein the fourth width is less than the third width, wherein the first and second portions overlap; and 
wherein the first light scattering structure overlaps only the first portion, and wherein the second light scattering structure overlaps both the first and second portions,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 20 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“a front side deep trench isolation structure that extends in a ring around the single-photon avalanche diode; and 
wherein the plurality of light scattering structures has a non-uniform number of light scattering structures per unit area over the single-photon avalanche diode,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 21 is allowed because it inherits the allowable subject matter of claim 20 and is thus similarly allowable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Birk			[US 2013/0015331 A1]
Borthakur et al.		[US 2021/0175380 A1]
Finkelstein et al.	[US 2013/0082286 A1]
Meynants et al.		[US 2022/0085089 A1]
Perkins et al.		[US 2020/0273892 A1]
Raw			[US 2019/0097075 A1]
Wang et al.		[US 2019/0131478 A1]
Yorikado et al.		[US 2018/0211990 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        


				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819